Case 1:20-cv-00361-NONE-JLT Document 1-4 Filed 03/09/20 Page 1 of 2




EXHIBIT "C"
                                                                                                                                                    SUM-100
                     Case 1:20-cv-00361-NONE-JLT Document 1-4 Filed 03/09/20 Page 2 of 2
                                        SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                     (SOLO PARA USODELA CORTE)
                                   (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
  WSO AL DEMANDADO):
CJM Automotive Group, Inc., a California corporation; FCA US LLC, a
Delaware limited liability company; and Does 1 through 75, inclusive,
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO el DEMANDANTE):
Angela P. Spegal, an individual; and Kristopher G. Hail, an individual;

 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral senrice. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.Ofg), the California Courts Oniine Self-Help Center
 (www.courtinfo.ca.gov/selfhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 (AVISO! Lo han demandado. Si no responde dentro de 30 dias. la corte puede decidir en su contra sin escuchar su versidn. Lea la informacidn a
 conlinuacidn.
    Tiene 30 DIAS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legates para presenter una respuesta por escrito en esta
 corte y hacer que se entregue una copra al demandanle. Una carta o una llamada telefdnica no lo profegen. Su respuesta por escrito tiene que ester
 en forrnato legal correcfo si desea que procesen su caso en la corte. Es posible que haya un formulano que usted pueda user para su respuesta.
 Puede encontrar estos formularios de la corte y mds informacidn en el Centro de Ayuda de las Cortes de California (Vvww.sucorte.ca.govJ, en la
 biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagarla cuota de presentacidn, p/da al secretario de la corte
 que le dd un fotmulario de exencldn de page de cuotas. SI no presenta su respuesta a tlempo, pueda perder el caso por Incumpllmlento y la corte le
 podrd quiter su sueldo, dinero y bienes sin mds edvertencia.
   Hay otros requisitos legates. Es recomendable que llame a un abogado inmedlatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisidn a abogados. Si no puede pagar a un abogado. es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucre. Puede enconfrar esfos grupos sin fines de lucro en el sitio web de California Legal Services,
 lWw.tawhelpcalifomia.org;, en el Centro de Ayuda de las Cortes de California, (Www.sucorte.ca.gov; o ponidndose en contacto con la corte o el
 cotegio de abogados locales. AVISO: Por ley. fa corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacidn de $10,000 6 mds de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                                                    CASE NUMBER;
                                                                                                         (Numero del Ceso):
(El nombre y direccidn de la corte es): Metro Division Courthouse
 The Superior Court of California, Keam County
 1415 Truxtun Avenue, Bakersfield, CA 93301
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direccidn y el numero de telOfono del abogado del demandanle, o del demandanle que no liene abogado, es):
Glassey | Smith, 9685 Via Excelencia, Suite 108, San Diego, CA 92126, (858) 207-6127

DATE:                                                                         Clerk, by                                                               , Deputy
(Fecha)                                                                       (Secrelario)                                                             (Adjunlo)
(For proof of service of this summons, use Proof of Service of Summons (form POS-OfO;.;
(Para pmeba de entrega de esta citatidn use el formulano Proof of Service of Summons, (POS-010)).
-------------------------------------------- 1 NOTICE TO THE PERSON SERVED: You are served
  (SEAL)
                                               1. [ ] as an individual defendant.
                                               2- [ ] as the person sued under the fictitious name of (specify):

                                      3 [X       on behalf of fspec/^;.- FCA US LLC, a Delaware limited liability company
                                             under: CZj CCP 416.10 (corporation)                          [     ]   CCP 416.60 (minor)
                                                   I    I CCP 416.20 (defunct corporation)                [     ]   CCP 416.70 (conservatee)
                                                   I    I CCP 416.40 (association or partnership) [             ]   CCP 416.90 (authorized person)

                                                   [X] other ('spec/^i* Corporation Code 17061
                                      4. I      I by personal delivery on (dafe;:
                                                                                                                                                          Pago 1 efi
 Form Adopted for Martdatory Use                                       SUMMONS                                                 Code of Civil Procedure §§ <12.20.465
   Judicial Coundl of California                                                                                                                 wwM.courtinfo.CB.gov
   SUM-100 (Rev. July 1,2009]
